This court is. of the opinion that the order of the public utilities commission, including its order per*539mitting the abandonment by the railway company of its tracks between Roslyn and the Ryne Grocery corner in Beaver town, Ohio, is neither unreasonable nor unlawful; and this court finds from an examination of the record that the order so made by the public utilities commission was amply sustained by the evidence, having in view due regard for the welfare of the public and the cost of operating the service between the various points in controversy in said cause. It ,is therefore ordered and' adjudged by this court that the order of the public utilities commission be, and the same is hereby affirmed.

Order affirmed.

Nichols, C. J., Jones, Matthias, Johnson, •Hough and Wanamaker, JJ., concur.
Robinson, J., not participating.